Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (the “Agreement”) is effective as
of July 1, 2015 (the “Effective Date”) between Onconova Therapeutics, Inc., a
Delaware corporation (the “Company”) and Mark Guerin (“Employee”).

 

WHEREAS, the Company desires to employ Employee and Employee desires to be so
employed by the Company upon the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual promises and undertakings herein
contained, and intending to be legally bound hereby, the parties hereto agree as
follows:

 

1.     Duration of Agreement.  This Agreement is effective on the date set forth
above and has no specific expiration date.  Unless terminated or amended in
writing by the parties, this Agreement will govern Employee’s continued
employment by the Company until that employment ceases in accordance with
Section 4 hereof.

 

2.     Duties.  Subject to all the terms and conditions hereof, the Company
shall employ Employee, and Employee shall serve the Company as Vice President,
Financial Planning and Accounting.  Employee shall report directly to the Chief
Financial Officer of the Company.  As Employee’s position is a full-time
position, Employee agrees to devote Employee agrees to devote his full-time
effort, attention, and energies, from our Newtown, Pennsylvania office or from
offsite, to this position and to the promotion of the business and interests of
the Company.  Employee will not render any professional services or engage in
any activity which might be competitive with, adverse to the best interest of,
or create the appearance of a conflict of interest with the Company.  Employee
agrees to abide by the policies, rules and regulations of the Company as they
may be amended from time to time.  Employee may not engage in outside employment
or consulting without first obtaining prior express permission of the Company.

 

3.     Compensation and Other Benefits.

 

(a)           Salary.  For all services rendered by Employee under this
Agreement, the Company agrees to pay Employee at an initial annualized rate of
Two Hundred Forty-Three Thousand, One Hundred Sixty-Five Dollars ($243,165) (the
“Base Salary”), in bi-weekly installments in accordance with the Company’s
normal payroll cycle, less customary and legally required withholdings.

 

(b)           Annual Bonus.  In addition to his other remuneration, Employee
shall be eligible to receive an annual bonus (the “Bonus”), based on the
performance of Employee and the Company.  The determination of such performance
and the amount of the Bonus, if any, shall be at the sole discretion of the
Compensation Committee but shall not exceed twenty-five percent (25%) of
Employee’s Base Salary (the “Target Bonus”).  In the event that Employee has
earned a Bonus for a particular year, such Bonus shall be paid to Employee in
the form of cash, stock options, shares of the Company’s stock, or a combination
thereof, at the Compensation Committee’s discretion within sixty (60) days of
the end of such year.

 

(c)           Employee Benefits.  During the term of this Agreement, Employee
shall be entitled to participate in any employee benefit plans or programs of
the Company that are made generally available from time to time by the Company
to similarly situated employees, including but not limited to health insurance,
a flexible spending account, and 401(k) participation.

 

(d)           Vacation and Holidays.  The Employee shall be entitled each year
to four (4) weeks of vacation, and to those holidays observed by the Company. 
Vacation shall be taken by the Employee at such time or times as are mutually
convenient to the Employee and the Company.

 

(e)           Reimbursement of Expenses.  The Company shall reimburse the
Employee for all reasonable expenses incurred by Employee in connection with his
employment hereunder provided, however, that such expenses were incurred in
conformance with the policies of the Company, as established from time to time,
and that Employee submits detailed vouchers and other records reasonably
required by the Company in support of the amount and nature of such expense.

 

(f)            Taxes and Withholding.  All compensation payable and other
benefits provided under this Agreement shall be subject to customary and legally
required withholding for income, F.I.C.A., and other employment taxes.

 

--------------------------------------------------------------------------------


 

4.     Termination of Employment.

 

(a)           Death of Employee.  If Employee dies during the term of this
Agreement, this Agreement shall terminate immediately and the Company shall pay
to Employee’s then-current spouse, if she survives him, or if not, to his
estate, the balance of his accrued and unpaid salary, unreimbursed expenses, and
his unused accrued vacation time through the termination date.

 

(b)           Disability of Employee.  If Employee is unable to perform his
full-time regular duties by reason of incapacity, either physical or mental, for
a period of twelve (12) consecutive weeks or ninety (90) days within any twelve
(12) month period, the Company shall have the right to terminate Employee’s
employment upon written notice to the Employee.  If the Company decides to
terminate Employee’s employment under this Section 4(b), the Company shall pay
to Employee only the balance of his accrued and unpaid salary, unreimbursed
expenses, and his unused, accrued vacation time through the termination date. 
If the Company decides not to terminate Employee’s employment as allowed under
this Section, the Company shall have the option of reducing the salary
thereafter payable to Employee by the amount of payment the Employee receives
pursuant to any disability insurance policy or program.

 

(c)           Termination for Cause.  If Employee’s employment is terminated by
the Company for “Cause,” as defined below, the Company shall pay Employee only
the balance of his accrued, but unpaid salary, unreimbursed expenses, and his
unused, accrued vacation time through the termination date.  The Company shall
have the right to set off any amounts due to Employee by any amounts owed by
Employee to the Company at the time Employee’s employment terminates, and
Employee hereby authorizes the Company to make this setoff.

 

Employee’s employment may be terminated for “Cause” at any time upon delivery of
written notice to Employee.  “Cause” means the occurrence of any of the
following events:  (i) any gross failure on the part of Employee (other than by
reason of disability as provided in Section 4(b)) to faithfully and
professionally carry out his duties or to comply with any other material
provision of this Agreement, which failure continues after written notice
thereof by the Company, provided that the Company shall not be required to
provide such notice in the event that such failure (A) is not susceptible to
remedy or (B) relates to the same type of acts or omissions as to which such
notice has been given on a prior occasion; (ii) Employee’s dishonesty (which
shall include without limitation any misuse or misappropriation of the Company’s
assets), or other willful misconduct (including without limitation any conduct
on the part of Employee intended to or likely to injure the business of the
Company); (iii) Employee’s conviction for any felony or for any other crime
involving moral turpitude, whether or not relating to his employment; (iv) in
accordance with applicable federal, state or local laws, Employee’s insobriety
or use of illegal drugs, chemicals or controlled substances either (A) in the
course of performing his duties and responsibilities under this Agreement, or
(B) otherwise affecting the ability of Employee to perform the same;
(v) Employee’s failure to comply with a lawful written direction of the Company;
or (vi) any wanton and willful dereliction of duties by Employee.  The existence
of any of the foregoing events or conditions shall be determined by the Company
in the exercise of its reasonable judgment.

 

(d)           Termination by the Company without Cause or by Employee for Good
Reason.  If Employee’s employment by the Company ceases due to a termination by
the Company without Cause (as defined above) or a resignation by Employee for
Good Reason (as defined below), the Company shall:

 

(1)   pay to Employee all accrued and unpaid Base Salary through the date of
such cessation of employment at the time such Base Salary would otherwise be
paid according to the Company’s usual payroll practices;

 

(2)   to the extent then unpaid, pay to Employee the annual Bonus (if any) with
respect to the fiscal year ended immediately prior to the cessation of
Employee’s employment, which such Bonus shall be paid at the time such Bonus
would have otherwise been paid absent Employee’s cessation of employment;

 

(3)   pay to Employee,

 

(a)           in the event Employee’s employment by the Company ceases due to a
termination by the Company without Cause or by Employee for Good Reason other
than during the Change in Control Protection Period (as defined below), monthly
severance payments equal to one-twelfth of the sum of (i) Employee’s then
current Base Salary, and (ii) an amount equal to the Target Bonus for the fiscal
year during which Employee’s employment by the Company ceases, which severance
payments shall be paid for the duration of the Severance Period (as defined
below) in accordance with the Company’s usual payroll practices; or

 

(b)           in the event Employee’s employment by the Company ceases due to a
termination by the Company without Cause or by Employee for Good Reason during
the Change in Control Protection Period, a severance payment amount equal to
(i) the sum of the Employee’s then current Base Salary plus (ii) an amount equal
to the Target Bonus for the fiscal year during which Employee’s employment by
the Company ceases, in a lump sum payment less all applicable withholding taxes,
within seventy-five (75) days following the later of the date of his termination
of employment or the Change in Control;

 

2

--------------------------------------------------------------------------------


 

(4)   cause any outstanding unvested options to purchase shares of stock of the
Company previously awarded to Employee to become fully vested as of the date of
his termination of employment pursuant to this Section 4(d); and

 

(5)   if Employee validly elects to receive continuation coverage under the
Company’s group health plan pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), reimburse Employee for a portion of the
applicable premium payable for such COBRA continuation coverage for the duration
of the Severance Period in an amount equal to the employer’s portion of such
premiums at the rate in effect on Employee’s termination date; provided,
however, that if the Company determines that it cannot continue to provide
Employee with such benefit (either pursuant to the terms of the applicable group
health plan, as a result of applicable law, or otherwise), the Company shall
make supplemental monthly severance payments to Employee in an amount equal to
the monthly amount the Company would have otherwise reimbursed to Employee for
his participation in such group health plan for the duration of the Severance
Period.

 

Except as otherwise provided in this Section 4, all compensation and benefits
will cease at the time of the Employee’s cessation of employment and the Company
will have no further liability or obligation by reason of such cessation of
employment.

 

For purposes of this Agreement:

 

“Change in Control” has the same meaning ascribed to it in the Onconova
Therapeutics, Inc. 2013 Equity Incentive Plan.

 

“Change in Control Protection Period” shall mean the twelve (12) month period
following a Change in Control.

 

“Good Reason” shall mean:  (i) the breach by the Company of any material
provision of this Agreement (provided, however, that a reduction in Employee’s
Base Salary by less than twenty percent (20%) in and for any twelve month period
shall not be a material breach by the Company if it is made in connection with a
reduction in base salaries imposed on a majority of other senior executives of
the Company and Employee’s Base Salary is not reduced by a percentage that is
greater than the percentage by which the base salary of a majority of other
senior executives of the Company is reduced in and for that same twelve month
period); (ii) the breach by the Company of any material provision of this
Agreement; (iii) a relocation of Employee’s principal business location to a
location more than fifty (50) miles from Employee’s then-current business
location; or (iv) at any time there occurs any of the following which results in
a material adverse change in Employee’s duties, position, or compensation
without the express prior written consent of Employee: (1) the sale or transfer,
whether in one transaction or in a series of transactions, of substantially all
of the assets of the Company; (2) the merger or consolidation of the Company
with or into any other person or entity under circumstances where the Company is
not the surviving entity in such merger or where persons having control of the
Company immediately prior to the transaction are not in control of the Company
immediately after the transaction.  None of the foregoing events or conditions
will constitute Good Reason unless Employee provides the Company with written
objection to the event or condition within 30 days following the occurrence
thereof, the Company does not cure the event or condition within 30 days of
receiving that written objection, and Employee resigns his employment within 30
days following the expiration of that cure period.

 

“Severance Period” shall mean the nine month period immediately following the
date Employee’s employment with the Company ceases due to a termination by the
Company without Cause or by Employee for Good Reason; provided however, that in
the event Employee’s employment by the Company ceases due to a termination by
the Company without Cause or by Employee for Good Reason during the Change in
Control Protection Period, the Severance Period will equal twelve (12) months.

 

It is the intention of Employee and of the Company that no payments by the
Company to or for the benefit of Employee under this Agreement or any other
agreement or plan, if any, pursuant to which Employee is entitled to receive
payments or benefits shall be nondeductible to the Company by reason of the
operation of Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”) relating to parachute payments or any like statutory or regulatory
provision.  Accordingly, and notwithstanding any other provision of this
Agreement or any such agreement or plan, if by reason of the operation of said
Section 280G or any like statutory or regulatory provision, any such payments
exceed the amount which can be deducted by the Company, such payments shall be
reduced to the maximum amount which can be deducted by the Company.  The Company
shall make all reasonable efforts to avoid rendering such payments or benefits
nondeductible, including, without limitation, securing approval of the payments
or benefits from the appropriate stockholders of the Company as required by
Section 280G of the Code; provided that the necessity of seeking the foregoing
stockholder approval is subject to a determination by the Board of Directors of
the Company, after consulting with its accountants and other advisors, that
there will be no adverse effect on the Company.  To the extent that payments
exceeding such maximum deductible amount have been made to or for the benefit of
Employee, such excess payments shall be refunded to the Company with interest
thereon at the applicable Federal rate determined under Section 1274(d) of the
Code, compounded annually, or at such other rate as may be required in order
that no such payments shall be nondeductible to the Company by reason of the
operation of said Section 280G or any like statutory or regulatory provision. 
To the extent any such reduction in payments is necessary, any amounts

 

3

--------------------------------------------------------------------------------


 

subject to Section 409A of the Code will be reduced first, then to the extent
any remaining reduction is necessary such further reduction shall occur to the
payments or benefits in the order that results in the greatest economic present
value of all payments actually made to Employee.

 

(e)           Voluntary Resignation.  Employee may voluntarily resign from his
employment with the Company at any time.  In the event Employee voluntarily
resigns from his employment with the Company, Employee shall provide the Company
with thirty (30) days’ notice of his intent to resign.  The Company shall pay
Employee only the balance of his accrued, but unpaid salary, unreimbursed
expenses, and his unused, accrued vacation time through Employee’s last day of
work.

 

5.     Non-Competition.

 

(a)           For purposes of this Agreement, “Competitor” shall mean any
person, company, or entity whose primary business at the time is, or whose
then-current business plan contemplates engaging in activities which may be,
competitive with products and services that were or were being designed,
conceived, marketed, sold, distributed and/or developed by the Company during
Employee’s employment by the Company or at the time of termination of Employee’s
employment by the Company.

 

(b)           Employee agrees that so long as he is employed by the Company, and
for a period of twelve (12) months after the termination of his employment, he
will not, directly or indirectly, whether for compensation or not, own, manage,
operate, join, control, work for, or participate in, or be connected as a
stockholder, officer, employee, partner, creditor, guarantor, advisor or
otherwise, with a Competitor. The foregoing shall not be construed, however, as
preventing Employee from investing his assets in such form or manner as will not
require services on the part of Employee in the operations of the businesses in
which such investments are made, provided that any such business is publicly
owned and the interest of Employee therein is solely that of an investor owning
not more than five percent (5%) of the outstanding equity securities of any such
business. Should Employee breach the provisions of this Paragraph, the Company
shall, in addition to any equitable or legal relief to which it is otherwise
entitled, be entitled to cease all payments and benefits under the terms of this
Agreement and shall be entitled to pursue all remedies it might have including,
but not limited to, those contained in this Agreement.

 

(c)           For the period of twelve (12) months after the termination of this
Agreement for any reason whatsoever, Employee shall not hire, retain or engage
as a director, officer, employee, agent or in any other capacity any person or
persons who are employed by the Company or who were at any time (within a period
of six (6) months immediately prior to the date of Employee’s termination)
employed by the Company or otherwise interfere with the relationship between
such persons and the Company.

 

(d)           If the period of time or area herein specified should be adjudged
unreasonable in any court proceeding, then the period of time shall be reduced
by such number of months or the area shall be reduced by elimination of such
portion thereof as deemed unreasonable, so that this covenant may be enforced
during such period of time and in such area as is adjudged to be reasonable.

 

6.     Confidential Information.

 

(a)           At all times during Employee’s employment and thereafter, Employee
will hold in strictest confidence and will not disclose, use, lecture upon or
publish any of the Company’s Proprietary Information (defined below), except as
such use may be required in connection with Employee’s work for the Company, or
unless an officer of the Company expressly authorizes such disclosure in
writing.  Employee will obtain Company’s written approval before publishing or
submitting for publication any material (written, verbal, or otherwise) that
relates to Employee’s work for Company and/or incorporates any Proprietary
Information.  Employee hereby assigns to the Company any rights Employee may
have or acquire in such Proprietary Information and recognizes that all
Proprietary Information shall be the sole property of the Company and its
assigns.

 

(b)           The term “Proprietary Information” shall mean any and all
confidential and/or proprietary knowledge, data or information of the Company,
whether acquired by Employee while employed by the Company, during Employee’s
prior service as a consultant to the Company, or otherwise.  By way of
illustration but not limitation, “Proprietary Information” includes but is not
limited to (i) trade secrets, inventions, mask works, ideas, methods, processes,
formulas, chemical structures and methods for chemical synthesis,
structure-activity relationships, assay methodologies, characteristics,
equipment and equipment designs, results, formulations and biological,
pharmacological, toxicological and clinical data, physical, chemical or
biological materials, source and object codes, data, programs, other works of
authorship, know-how, improvements, discoveries, developments, compilations,
shop practices, supplier lists, designs and techniques (hereinafter collectively
referred to as “Inventions”); and (ii) information regarding plans for research,
development, new products, marketing and selling, business plans, budgets and
unpublished financial statements, licenses, prices and costs, suppliers and
customers; and (iii) information regarding the skills and compensation of other
employees of the Company.  Notwithstanding the foregoing, it is understood that,
at all times, Employee is free to use

 

4

--------------------------------------------------------------------------------


 

information which is generally known in the trade or industry, which is not
gained as a result of a breach of this Agreement, and which is acquired as a
result of Employee’s own skill, knowledge, know-how and experience.

 

(c)           Employee understands, in addition, that the Company has received
and in the future will receive from third parties confidential or proprietary
information (“Third Party Information”) subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes.  During the period of Employee’s employment and
thereafter, Employee will hold Third Party Information in the strictest
confidence and will not disclose to anyone (other than Company personnel who
need to know such information in connection with their work for the Company) or
use, except in connection with Employee’s work for the Company, Third Party
Information unless expressly authorized by an officer of the Company in writing.

 

(d)           During Employee’s employment by the Company, Employee will not
improperly use or disclose any confidential information or trade secrets, if
any, of any of his former employers or any other person to whom Employee has an
obligation of confidentiality, and Employee will not bring onto the premises of
the Company any unpublished documents or any property belonging to any former
employer or any other person to whom Employee has an obligation of
confidentiality, unless such action is consented to in writing by all persons to
whom the relevant obligation of confidentiality is owed.  Employee shall not
work on Company projects on the grounds of, or using the equipment of, any third
party, unless such work is agreed to by the Company in writing.

 

(e)           Upon termination of his employment, Employee shall return to the
Company all Proprietary Information in any tangible form in his possession,
including copies thereof.

 

7.     Company Right to Inventions.

 

(a)           Inventions, if any, patented or unpatented, which Employee made
prior to the commencement of Employee’s employment with the Company are excluded
from the scope of this Agreement.  To preclude any possible uncertainty,
Employee has provided on Appendix A (Previous Inventions) attached hereto a
complete list of all Inventions that Employee has, alone or jointly with others,
conceived, developed or reduced to practice or caused to be conceived, developed
or reduced to practice prior to the commencement of Employee’s employment with
the Company, that Employee considers to be Employee’s property or the property
of third parties, and that Employee wishes to have excluded from the scope of
this Agreement (collectively referred to as “Prior Inventions”).  If disclosure
of any such Prior Invention would cause Employee to violate any prior
confidentiality agreement, Employee understands that Employee shall not list
such Prior Inventions in Appendix A but shall only disclose a cursory name for
each such invention (bearing in mind that where necessary the naming shall not
be so specific as to violate the confidentiality obligation), a listing of the
party(ies) to whom the invention belongs, and the fact that full disclosure as
to such invention has not been made for that reason.  Space is provided on
Appendix A for this purpose.  If, in the course of Employee’s employment with
the Company, Employee incorporates a Prior Invention into a Company product,
process or machine, the Company is hereby granted and shall have, to the extent
of Employee’s right to make such grant, a nonexclusive, royalty-free,
irrevocable, perpetual, worldwide license (with rights to sublicense through
multiple tiers of sublicensees) to make, have made, modify, use, import, sell
and offer to sell such Prior Invention. Notwithstanding the foregoing, Employee
agrees that Employee will not incorporate, or permit to be incorporated, Prior
Inventions in any Company Inventions without the Company’s prior written
consent.

 

(b)           Subject to Section 7(d), Employee hereby assigns and agrees to
assign in the future (when any such Inventions are first reduced to practice or
a description thereof first fixed in a tangible medium, as applicable) to the
Company all of Employee’s right, title and interest in and to any and all
Inventions, whether or not patentable or registerable under patent, intellectual
property, copyright or similar statutes, made or conceived or reduced to
practice or learned by Employee, either alone or jointly with others, during the
period of Employee’s employment with the Company.  Inventions assigned to the
Company, or to a third party as directed by the Company pursuant to this
Section 7(b), are hereinafter referred to as “Company Inventions.”

 

(c)           During the period of Employee’s employment, Employee will promptly
disclose to the Company fully and in writing all Inventions authored, conceived
or reduced to practice by Employee, either alone or jointly with others.  In
addition, Employee will promptly disclose to the Company all patent applications
filed by Employee or on Employee’s behalf during Employee’s employment and
within one (1) year after termination of employment.  At the time of each such
disclosure, Employee will advise the Company in writing of any Inventions that
Employee believes qualify for exclusion from Employee’s obligation to assign
hereunder; and Employee will at that time provide to the Company in writing all
evidence necessary to substantiate that belief.

 

(d)           As directed by the Company, Employee agrees to assign all
Employee’s right, title and interest in and to any particular Company Invention
to a third party, including without limitation the United States.

 

5

--------------------------------------------------------------------------------


 

(e)           Employee acknowledges that all original works of authorship which
are made by Employee (solely or jointly with others) within the scope of
Employee’s employment and which are protectable by copyright are “works made for
hire,” pursuant to United States Copyright Act (17 U.S.C. § 101).

 

(f)            Employee will assist the Company in every proper way to obtain,
and from time to time enforce, United States and foreign trade secret, patent,
copyright, mask work and other intellectual property rights (“Proprietary
Rights”) relating to Company Inventions in any and all countries.  To that end,
Employee will execute, verify and deliver such documents and perform such other
acts (including appearances as a witness) as the Company may reasonably request
for use in applying for, obtaining, perfecting, evidencing, sustaining and
enforcing such Proprietary Rights and the assignment thereof.  In addition,
Employee will execute, verify and deliver assignments of such Proprietary Rights
to the Company, its successor in interest, or its designee.  Employee’s
obligation to assist the Company with respect to Proprietary Rights relating to
such Company Inventions in any and all countries shall continue beyond the
termination of Employee’s employment.

 

In the event the Company is unable for any reason, after reasonable effort, to
secure Employee’s signature on any document needed in connection with the
actions specified in this Section 7(f), Employee hereby irrevocably designates
and appoints the Company and its duly authorized officers and agents as
Employee’s agent and attorney-in-fact, which appointment is coupled with an
interest, to act for and on Employee’s behalf to execute, verify and file any
such documents and to do all other lawfully permitted acts to further the
purposes of the preceding paragraph with the same legal force and effect as if
executed by Employee.

 

(g)           Employee agrees to keep and maintain adequate and current records
(in the form of notes, sketches, drawings and in any other form that may be
required by the Company) of all Proprietary Information developed by Employee
and all Inventions made by Employee during the period of Employee’s employment
at the Company, which records shall be available to and remain the sole property
of the Company at all times.

 

(h)           Employee represents that Employee’s performance of all the terms
of this Agreement and as an employee of the Company does not and will not breech
any agreement to keep in confidence information acquired by Employee in
confidence or in trust prior to Employee’s employment by the Company.  Employee
has not entered into, and Employee agrees that he will not enter into, any
agreement either written or oral in conflict herewith.

 

8.     Remedies.  Because Employee’s services are personal and unique and
because Employee may have access to and become acquainted with the Proprietary
Information of the Company, the Company shall have the right to enforce this
Agreement and any of its provisions by injunction, or other equitable relief,
without bond (if allowed by applicable law), and without prejudice to any other
rights and remedies that the Company may have for a breach of this Agreement. 
In the event that Employee performs services for other entities while employed
by the Company or leaves the employ of the Company, Employee hereby consents to
the notification of Employee’s new employer of Employee’s rights and obligations
under this Agreement.

 

9.     Arbitration.  Any and all disputes between the parties (except actions to
enforce the provisions of Sections 5, 6 or 7 of this Agreement), arising under
or relating to this Agreement or any other dispute arising between the parties,
including claims arising under any employment discrimination laws, shall be
adjudicated and resolved exclusively through binding arbitration before the
American Arbitration Association pursuant to the American Arbitration
Association’s then-in-effect National Rules for the Resolution of Employment
Disputes (hereafter “Rules”).  The initiation and conduct of any arbitration
hereunder shall be in accordance with the Rules and each side shall bear its own
costs and counsel fees in such arbitration.  Any arbitration hereunder shall be
conducted in Philadelphia, Pennsylvania, and any arbitration award shall be
final and binding on the Parties.  The arbitrator shall have no authority to
depart from, modify, or add to the written terms of this Agreement.  The
arbitration provisions of this Section 9 shall be interpreted according to, and
governed by, the Federal Arbitration Act, 9 U.S.C. § 1 et seq., and any action
pursuant to such Act to enforce any rights hereunder shall be brought
exclusively in the United States District Court for the Eastern District of
Pennsylvania.  The parties consent to the jurisdiction of (and the laying of
venue in) such court.

 

10.  General Indemnification.  The Company shall indemnify the Employee against
any and all demands, claims, damages and suits, actions and legal proceedings
brought against the Employee, in his individual capacity or in his official
capacity, as agent and/or Employee of the Company for claims arising during his
employment.  In addition, the Company shall advance to the Employee reasonable
attorney’s fees in connection with the foregoing.

 

11.  Severability.  The terms of this Agreement and each Paragraph thereof shall
be considered severable and the invalidity or unenforceability of any part
thereof shall not affect the validity or enforceability of the remaining
portions or provisions hereof.

 

6

--------------------------------------------------------------------------------


 

12.  Notices.  Any notice required or permitted to be given under this Agreement
shall be sufficient, if in writing and delivered by registered or certified mail
or overnight delivery service to his residence in the case of Employee, or to
its principal office in the case of the Company.

 

13.  Assignment.  The rights and obligations of the Company under this Agreement
shall inure to the benefit of and be binding upon its successors and assigns. 
Neither this Agreement nor any rights or interests herein or created hereby may
be assigned or otherwise transferred voluntarily or involuntarily by Employee.

 

14.  Waiver.  The waiver by the Company or Employee of a breach of any provision
of this Agreement by the other shall not operate or be construed as a waiver of
any subsequent breach.

 

15.  Applicable Law.  This Agreement shall be interpreted and construed under
the laws of the Commonwealth of Pennsylvania.

 

16.  Entire Agreement; Prior Agreements.  This instrument contains the entire
agreement of the parties with respect to the subject matter hereof and
supersedes any and all prior or contemporaneous agreements, oral or written,
concerning the subject matter contained herein, including without limitation any
prior agreements between the Company and Employee (including without limitation
the Original Agreement).  It may not be changed or altered, except by an
agreement in writing signed by the party against whom enforcement of any waiver,
change, modification, extension or discharge is sought.

 

17.  Code Section 409A.

 

(a)           Notwithstanding anything herein to the contrary, this Agreement is
intended to be interpreted and applied so that the payments and benefits set
forth herein shall either be exempt from the requirements of Section 409A of the
Code or shall comply with the requirements of Code Section 409A and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be exempt from or in compliance with Code Section 409A. The
parties hereto agree that the payments and benefits set forth herein comply with
or are exempt from the requirements of Code Section 409A and agree not to take
any position, and to cause their affiliates, successors and assigns not to take
any position, inconsistent with such interpretation for any reporting purposes,
whether internal or external.

 

(b)           Notwithstanding anything in this Agreement or elsewhere to the
contrary, a termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits that constitute “non-qualified deferred compensation” within
the meaning of Code Section 409A upon or following a termination of the
Employee’s employment unless such termination is also a “separation from
service” within the meaning of Code Section 409A and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service” and the date of
such separation from service shall be treated as the date of termination for
purposes of any such payment or benefits. Notwithstanding any other provision of
this Agreement to the contrary, if the Employee is a “specified employee” within
the meaning of Code Section 409A and the regulations issued thereunder, and a
payment or benefit provided for in this Agreement would be subject to additional
tax under Code Section 409A if such payment or benefit is paid within six
(6) months after the Employee’s “separation from service” (within the meaning of
Code Section 409A), then such payment or benefit required under this Agreement
shall not be paid (or commence) during the six-month period immediately
following the Employee’s separation from service except as provided in the
immediately following sentence. In such an event, any payments or benefits that
would otherwise have been made or provided during such six-month period and
which would have incurred such additional tax under Code Section 409A shall
instead be paid to the Employee in a lump-sum cash payment on the earlier of
(i) the first regular payroll date of the seventh month following the Employee’s
separation from service or (ii) the 10th business day following the Employee’s
death.

 

(c)           It is intended that each installment of any severance payments and
benefits provided under this Agreement shall be treated as a separate “payment”
for purposes of Code Section 409A. Neither the Employee nor the Company shall
have the right to accelerate or defer the delivery of any such payments or
benefits except to the extent specifically permitted or required by Code
Section 409A. All reimbursements and in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of Code
Section 409A to the extent that such reimbursements or in-kind benefits are
subject to Code Section 409A, including, where applicable, the requirements that
(i) the amount of expenses eligible for reimbursement during a calendar year may
not affect the expenses eligible for reimbursement in any other calendar year,
(ii) the reimbursement of an eligible expense shall be made promptly and in all
cases on or before the last day of the calendar year following the year in which
the expense is incurred and (iii) the right to reimbursement is not subject to
set off or liquidation or exchange for any other benefit. Notwithstanding
anything contained herein to the contrary, if the period in which any general
waiver and release of claims may be executed overlaps two calendar years
(regardless of when such release is actually executed), then, to the extent
required by Code Section 409A, any payments that are subject to such general
waiver and release of claims that would otherwise be made in such first calendar
year shall instead be withheld and paid on the first normal payment date in the
second calendar year with all remaining payments to be paid as if such delay had
not occurred.

 

7

--------------------------------------------------------------------------------


 

18.  Counterparts.  This Amendment may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original and all of
which shall constitute the same instrument.  Any and all counterparts may be
executed by facsimile.

 

[signature page follows]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

ONCONOVA THERAPEUTICS, INC.

 

 

 

By:

/s/ Ramesh Kumar, Ph.D.

 

 

Ramesh Kumar, Ph.D., President & CEO

 

 

 

 

 

MARK GUERIN

 

 

 

/s/ Mark Guerin

 

9

--------------------------------------------------------------------------------


 

APPENDIX A

 

TO:

Ramesh Kumar, Ph.D.

 

 

 

 

FROM:

Mark Guerin

 

 

 

 

DATE:

 

 

 

 

 

SUBJECT:

PREVIOUS INVENTIONS

 

 

1.             Except as listed in Section 2 below, the following is a complete
list of all inventions or improvements relevant to the subject matter of my
employment by Onconova Therapeutics, Inc. (the “Company”) that have been made or
conceived or first reduced to practice by me alone or jointly with others prior
to my engagement by the Company:

 

[   ]

No inventions or improvements.

 

 

[   ]

See below:

 

[   ]           Additional sheet(s) attached.

 

Due to a prior confidentiality agreement, I cannot complete the disclosure under
Section 1 above with respect to inventions or improvements generally listed
below, the proprietary rights and duty of confidentiality with respect to which
I owe to the following party(ies):

 

INVENTION OR IMPROVEMENT

 

PARTY(IES)

 

RELATIONSHIP

 

 

 

 

 

1.

 

 

 

 

2.

 

 

 

 

3.

 

 

 

 

4.

 

 

 

 

5.

 

 

 

 

6.

 

 

 

 

 

[   ]           Additional sheet(s) attached.

 

10

--------------------------------------------------------------------------------